In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-494 CR

____________________


WILLIAM CHARLES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96351




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant William Charles pleaded guilty to burglary of a
habitation.  The trial court found the evidence sufficient to find Charles guilty, but deferred
further proceedings, placed Charles on community supervision for seven years,  assessed a
fine of $500, and ordered Charles to pay restitution in the amount of $3,582.  On May 19,
2006, the State filed a motion to revoke Charles's unadjudicated community supervision.
Charles pleaded "true" to violating one of the conditions of the community supervision order. 
The trial court found that Charles violated the conditions of his community supervision,
found Charles guilty of burglary of a habitation, and assessed punishment at fifteen years of
confinement. 
	Charles's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 11, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
                                                                                                                                                 
                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                           Justice
Submitted on April 6, 2007
Opinion Delivered April 18, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.   Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.